     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 1 of 66


1    Douglas S. Swetnam (IN State Bar #15860-49)
     Section Chief – Data Privacy & ID Theft Unit
2
     Office of Attorney General Curtis Hill Jr.
3    302 W. Washington St., 5th Floor
     Indianapolis, IN 46204
4    Email: douglas.swetnam@atg.in.gov
     Telephone: (317) 232-6294
5

6    Michael A. Eades (IN State Bar #31015-49)
     Deputy Attorney General
7    Office of Attorney General Curtis Hill, Jr.
     302 W. Washington St., 5th Floor
8
     Indianapolis, IN 46204
9    Email: Michael.Eades@atg.in.gov
     Telephone: (317) 234-6681
10
     Taylor C. Byrley (IN State Bar #35177-49)
11
     Deputy Attorney General
12   Office of Attorney General Curtis Hill Jr.
     302 W. Washington St., 5th Floor
13   Indianapolis, IN 46204
     Email: Taylor.Byrley@atg.in.gov
14
     Telephone: (317) 234-2235
15   Attorneys for Plaintiff State of Indiana

16   John C. Gray (Pro Hac Vice)
     Assistant Attorney General
17
     Office of Attorney General Mark Brnovich
18   2005 N. Central Ave.
     Phoenix, AZ 85004
19   Email: John.Gray@azag.gov
     Telephone: (602) 542-7753
20
     Attorney for Plaintiff State of Arizona
21
     Peggy Johnson (Pro Hac Vice)
22   Assistant Attorney General
     Office of Attorney General Leslie Rutledge
23
     323 Center St., Suite 200
24   Little Rock, AR 72201
     Email: peggy.johnson@arkansasag.gov
25   Telephone: (501) 682-8062
     Attorney for Plaintiff State of Arkansas
26

27

28

                               12 States v. Medical Informatics Engineering, Inc. et al.
                                              Complaint page 1 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 2 of 66


1    Diane Oates (Pro Hac Vice)
     Assistant Attorney General
2
     Office of Attorney General Pam Bondi
3    110 Southeast 6th Street
     Fort Lauderdale, FL 33301
4    Email: Diane.Oates@myfloridalegal.com
     Telephone: (954) 712-4603
5
     Attorney for Plaintiff State of Florida
6
     William Pearson (Pro Hac Vice)
7    Assistant Attorney General
     Office of Attorney General Tom Miller
8
     1305 E. Walnut, 2nd Floor
9    Des Moines, IA 50319
     Email: William.Pearson@ag.iowa.gov
10   Telephone: (515) 281-3731
     Attorney for Plaintiff State of Iowa
11

12   Sarah Dietz (Pro Hac Vice)
     Assistant Attorney General
13   Office of Attorney General Derek Schmidt
     120 S.W. 10th Ave., 2nd Floor
14
     Topeka, KS 66612
15   Email: sarah.dietz@ag.ks.gov
     Telephone: (785) 368-6204
16   Attorney for Plaintiff State of Kansas
17
     Kevin R. Winstead (Pro Hac Vice)
18   Assistant Attorney General
     Office of Attorney General Andy Beshear
19   1024 Capital Center Drive
     Frankfort, KY 40601
20
     Email: Kevin.Winstead@ky.gov
21   Telephone: (502) 696-5389
     Attorney for Plaintiff Commonwealth of Kentucky
22
     Alberto A. De Puy (Pro Hac Vice)
23
     Assistant Attorney General
24   Office of Attorney General Jeff Landry
     1885 N. Third St.
25   Baton Rouge, LA 70802
     Email: DePuyA@ag.louisiana.gov
26
     Telephone: (225) 326-6471
27

28

                               12 States v. Medical Informatics Engineering, Inc. et al.
                                              Complaint page 2 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 3 of 66


1    L. Christopher Styron (Pro Hac Vice)
     Assistant Attorney General
2
     Office of Attorney General Jeff Landry
3    1885 N. Third St.
     Baton Rouge, LA 70802
4    Email: styronl@ag.louisiana.gov
     Telephone: (225) 326-6400
5
     Attorneys for Plaintiff State of Louisiana
6
     Jason T. Pleggenkuhle (Pro Hac Vice)
7    Assistant Attorney General
     Office of Attorney General Lori Swanson
8
     Bremer Tower, Suite 1200
9    445 Minnesota St.
     St. Paul, MN 55101-2130
10   Email: jason.pleggenkuhle@ag.state.mn.us
     Telephone: (651) 757-1147
11
     Attorney for Plaintiff State of Minnesota
12
     Daniel J. Birdsall (Pro Hac Vice)
13   Assistant Attorneys General
     Office of Attorney General Doug Peterson
14
     2115 State Capitol
15   PO Box 98920
     Lincoln, NE 68509
16   Email: dan.birdsall@nebraska.gov
     Telephone: (402) 471-1279
17
     Attorney for Plaintiff State of Nebraska
18
     Kimberley A. D’Arruda (Pro Hac Vice)
19   Special Deputy Attorney General
     North Carolina Department of Justice
20
     Office of Attorney General Joshua H. Stein
21   P.O. Box 629
     Raleigh, NC 27602-0629
22   Email: kdarruda@ncdoj.gov
     Telephone: (919) 716-6013
23
     Attorney for Plaintiff State of North Carolina
24

25

26

27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 3 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 4 of 66


1    Lara Sutherlin (Pro Hac Vice)
     Wisconsin Department of Justice
2
     Office of Attorney General Brad Schimel
3    17 W. Main St., P.O. Box 7857
     Madison, WI 53707-7857
4    Email: sutherlinla@doj.state.wi.us
     Telephone: (608) 267-7163
5
     Attorney for Plaintiff State of Wisconsin
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 4 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 5 of 66


1                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF INDIANA
2

3    The States of Arizona; Arkansas; Florida;               Case No.:
     Indiana; Iowa; Kansas; Kentucky; Louisiana;
4    Minnesota; Nebraska; North Carolina; and
     Wisconsin,                                              COMPLAINT
5
                    Plaintiffs;
6

7    vs.

8    Medical Informatics Engineering, Inc. d/b/a
     Enterprise Health, LLC and K&L Holdings, and
9
     NoMoreClipboard, LLC,
10
                    Defendants.
11

12                                                COMPLAINT
13          Plaintiffs, the states of Arizona, Arkansas, Florida, Indiana, Iowa, Kansas, Kentucky,
14
     Louisiana, Minnesota, Nebraska, North Carolina, and Wisconsin (collectively “Plaintiff States”),
15
     for their complaint against Defendants Medical Informatics Engineering, Inc., (“MIE”) operating
16

17
     as Enterprise Health, LLC and K&L Holdings, and NoMoreClipboard, LLC, (“NMC” together

18   with MIE “Defendants”), allege:
19
                                         SUMMARY OF THE CASE
20

21          1.      Intermittently between May 7, 2015 and May 26, 2015, unauthorized persons
22
     (“hackers”) infiltrated and accessed the inadequately protected computer systems of Defendants.
23
     During this time, the hackers were able to access and exfiltrate the electronic Protected Health
24
     Information (“ePHI”), as defined by 45 C.F.R. § 160.103, of 3.9 million individuals, whose PHI
25

26   was contained in an electronic medical record stored in Defendants’ computer systems. Such

27   personal information obtained by the hackers included names, telephone numbers, mailing
28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 5 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 6 of 66


1    addresses, usernames, hashed passwords, security questions and answers, spousal information
2
     (names and potentially dates of birth), email addresses, dates of birth, and Social Security
3
     Numbers. The health information obtained by the hackers included lab results, health insurance
4
     policy information, diagnosis, disability codes, doctors’ names, medical conditions, and
5

6    children’s name and birth statistics.

7            2.      In fostering a security framework that allowed such an incident to occur,
8
     Defendants failed to take adequate and reasonable measures to ensure their computer systems
9
     were protected, failed to take reasonably available steps to prevent the breaches, failed to
10
     disclose material facts regarding the inadequacy of their computer systems and security
11

12   procedures to properly safeguard patients’ personal health information, failed to honor their

13   promises and representations that patients’ personal health information would be protected, and
14
     failed to provide timely and adequate notice of the incident, which caused significant harm to
15
     consumers across the United States.
16
             3.      Defendants’ actions resulted in the violation of the state consumer protection, data
17

18   breach, personal information protection laws and federal HIPAA statutes, as more fully outlined

19   below. Plaintiffs seek to enforce said laws by bringing this action.
20
             4.      This action is brought, in their representative and individual capacities as
21
     provided by state and federal law, by the attorneys general of Arizona, Arkansas, Florida,
22
     Indiana, Iowa, Kansas, Kentucky, Louisiana, Minnesota, Nebraska, North Carolina, and
23

24   Wisconsin (collectively the “Attorneys General”). The plaintiffs identified in the paragraph are

25   also referred to collectively as the “Plaintiff States.”
26
             5.      The Plaintiff States bring this action pursuant to consumer protection, business
27
     regulation, and/or data security oversight authority conferred on their attorneys general,
28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 6 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 7 of 66


1    secretaries of state, and/or state agencies by state law, federal law, and/or pursuant to parens
2
     patriae and/or common law authority. These state laws authorize the Plaintiff States to seek
3
     temporary, preliminary, and permanent injunctive relief, civil penalties, attorneys’ fees,
4
     expenses, costs, and such other relief to which the Plaintiff States may be entitled.
5

6           6.      This action is also brought by the Attorneys General of the Plaintiff States

7    pursuant to the Health Insurance Portability and Accountability Act of 1996, as amended by the
8
     Health Information Technology for Economic and Clinical Health (“HITECH”) Act, 42 U.S.C. §
9
     1302(a), and the Department of Health and Human Services Regulations, 45 C.F.R. § 160 et
10
     seq.(collectively, “HIPAA”), which authorize attorneys general to initiate federal district court
11

12   proceedings and seek to enjoin violations of, and enforce compliance with HIPAA, to obtain

13   damages, restitution, and other compensation, and to obtain such further and other relief as the
14
     court may deem appropriate.
15

16                                    JURISDICTION AND VENUE

17
            7.      This Court has jurisdiction over the federal law claims pursuant to 42 U.S.C.
18
     § 1320d-5(d), and 28 U.S.C. §§ 1331 and 1337(a). This Court has supplemental jurisdiction over
19

20
     the subject matter of the state law claims pursuant to 28 U.S.C. § 1367.

21          8.      Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b) and (c).
22          9.      The Attorneys General provided prior written notice of this action to the Secretary
23
     of HHS, as required by 42 U.S.C. § 1320d-5(d)(4). The Attorneys General have also provided a
24
     copy of this complaint to the Secretary of HHS. Id.
25

26
            10.     At all times relevant to this matter, Defendants were engaged in trade and

27   commerce affecting consumers in the States insofar as Defendants provided electronic health
28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 7 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 8 of 66


1    records services to health care providers in the States. Defendants also maintained a website for
2
     patients and client health care providers in the States.
3

4                                                 PLAINTIFFS

5
            11.     The Attorneys General are charged with, among other things, enforcement of the
6
     Deceptive Trade Practices Acts, the Personal Information Protection Acts, and the Breach
7

8
     Notification Acts. The Attorneys General, pursuant to 42 U.S.C. § 1320d-5(d), may also enforce

9    HIPAA.
10
            12.     The Attorneys General are the chief legal officers for their respective states and
11
     commonwealths. The Plaintiff States bring this action pursuant to consumer protection, business
12

13   regulation, and/or data security oversight authority conferred on their attorneys general,

14   secretaries of state, and/or state agencies by state law, federal law, and/or pursuant to parens
15
     patriae and/or common law authority.
16

17          13.     Plaintiff Attorneys General institute this action for injunctive relief, statutory

18   damages, attorney fees, and the costs of this action against Defendants for violations of the
19
     Health Insurance Portability and Accountability Act of 1996, as amended by the Health
20
     Information Technology for Economic and Clinical Health (“HITECH”) Act, 42 U.S.C. §
21
     1302(a), and the Department of Health and Human Services Regulations, 45 C.F.R. § 160 et
22

23   seq.(collectively, “HIPAA”), and supplemental state law claims under Plaintiffs’ respective

24   Unfair, Deceptive, or Abusive Acts or Practices (“UDAP”) statutes, Disclosure of Data Breach
25
     Statutes (also referred to as “Breach Notification Acts”), and Personal Information Protection
26
     Statutes (also referred to as “PIPA”), specifically:
27

28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 8 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 9 of 66


1      State            Deceptive Acts                Data Breach                            PIPA
       Arizona:         Ariz. Rev. Stat. § 44-
2
                        1521 et seq.
3      Arkansas:        Ark. Code § 4-88-101          Ark. Code § 4-110-105                  Ark. Code § 4-
                        et seq.                                                              110-101 et seq.
4      Florida:         Chapter 501, Part II,         Section 501.171, Florida               Section
5
                        Florida Statutes              Statutes                               501.171(9),
                                                                                             Florida Statutes
6      Indiana:         Ind. Code §§ 24-5-0.5-                                               Ind. Code § 24-
                        4(C), and 24-5-0.5-4(G)                                              4.9-3-3.5(f)
7
       Iowa:            Iowa Code § 714.16            Iowa Code § 715c.2
8      Kansas:          Kan. Stat. §§ 50-632,         Kan. Stat. § 50-7a02                   Kan. Stat. § 50-
                        and 50-636                                                           6139b
9      Kentucky:        Ky. Rev. Stat. §§
                        367.110-.300, and
10
                        367.990
11     Louisiana:       La. Rev. Stat. §              La. Rev. Stat. 51:3071 et
                        51:1401 et seq.               seq.
12     Minnesota:       Minn. Stat. §§ 325D.43        Minn. Stat. § 325E.61
                        et seq.; Minn. Stat. §§
13
                        325F.68 et seq.
14     Nebraska:        Neb. Rev. Stat. §§ 59-        Neb. Rev. Stat. § 87-806
                        1602; 59-1608, 59-
15                      1614, and 87-301
16     North            N.C. Gen. Stat. § 75-         N.C. Gen. Stat. § 75-65                N.C. Gen. Stat. §
       Carolina         1.1, et seq.                                                         75-60, et seq.
17
       Wisconsin:       Wis. Stat. §§ 93.20,          Wis. Stat. § 134.98                    Wis. Stat. §§
18
                        100.18, and 100.26                                                   146.82 and
19                                                                                           146.84(2)(b)

20

21                                              DEFENDANTS
22
            14.     Defendant MIE is a citizen of the State of Indiana. MIE is a corporation that is
23

24   incorporated in Indiana and has its principal place of business in Indiana at 6302 Constitution

25   Drive, Fort Wayne, IN 46804.
26

27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 9 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 10 of 66


1              15.   Defendant NMC is a citizen of the State of Indiana. NMC is a wholly-owned
2
     subsidiary of MIE, is organized in Indiana, and has its principal place of business in Indiana at
3
     6312 Constitution Drive, Fort Wayne, IN 46804.
4
               16.   Prior to January 6, 2016, MIE also operated under the name of Enterprise Health.
5

6    Enterprise Health was a division of MIE. On January 6, 2016, MIE formed Enterprise Health,

7    LLC, which shares founders, officers, employees, offices, and servers with MIE and NMC.
8
               17.   K&L Holdings, LLC is affiliated with MIE and has the same founders, officers,
9
     and occupies the same offices as MIE, NMC, and Enterprise Health. K&L Holdings, LLC owns
10
     the property that serves as the headquarters for K&L Holdings, LLC, MIE, NMC, and Enterprise
11

12   Health.

13
                                       FACTUAL ALLEGATIONS
14

15             18.   MIE is a third-party provider that licenses a web-based electronic health record
16   application, known as WebChart, to healthcare providers. MIE, through its subsidiary NMC, also
17
     provides patient portal and personal health records services to healthcare providers that enable
18
     patients to access and manage their electronic health records. Through its WebChart application,
19

20
     MIE provides electronic health services to physicians and medical facilities nationwide.

21             19.   At all relevant times, MIE’s customers consisted of healthcare providers who
22   were Covered Entities within the meaning of HIPAA. 45 C.F.R. § 160.103.
23
               20.   At all relevant times, MIE and NMC were Business Associates within the
24
     meaning of HIPAA. 45 C.F.R. § 160.103.
25

26
               21.   As Business Associates, Defendants are required to comply with the HIPAA

27   federal standards that govern the security of ePHI, including Security Rules. See 45 C.F.R. §
28   164.302.

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 10 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 11 of 66


1           22.     The Security Rule generally prohibits Covered Entities and Business Associates,
2
     such as Defendants, from unlawfully disclosing ePHI. The Security Rule requires Covered
3
     Entities and Business Associates to employ appropriate Administrative, Physical, and Technical
4
     Safeguards to maintain the security and integrity of ePHI. See 45 C.F.R. § 164.302.
5

6           23.     At all relevant times, no written agreement existed between MIE and its

7    subsidiary NMC to appropriately safeguard the information created, received, maintained, or
8
     transmitted by the entities.
9
            24.     Between May 7, 2015 and May 26, 2015, hackers infiltrated and accessed the
10
     computer systems of Defendants.
11

12          25.     The hackers stole the ePHI of 3.9 million individuals whose health information

13   was contained in an electronic medical records database stored on Defendants’ computer
14
     systems.
15
            26.     On June 10, 2015, MIE announced a “data security compromise that has affected
16
     the security of some personal and protected health information relating to certain clients and
17

18   individuals who have used a Medical Informatics Engineering electronic health record.” Medical

19   Informatics Engineering Updates Notice to Individuals of Data Security Compromise, MIE (July
20
     23, 2015), http://www.mieweb.com/notice.
21
            27.     On June 20, 2015, NMC announced “a data security compromise that has affected
22
     the security of some personal and protected health information relating to individuals who have
23

24   used a NoMoreClipboard personal health record or patient portal.” NoMoreClipboard Notice to

25   Individuals of a Data Security Compromise, NoMoreClipboard (July 23, 2015),
26
     https://www.nomoreclipboard.com/notice.
27

28

                                    12 States v. Medical Informatics Engineering, Inc. et al.
                                                   Complaint page 11 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 12 of 66


1           28.     Defendants admitted that unauthorized access to their network began on May 7,
2
     2015, but they did not discover the suspicious activity until May 26, 2015.
3
            29.     After discovering the intrusion, Defendants “began an investigation to identify
4
     and remediate any identified security vulnerability,” hired “a team of third-party experts to
5

6    investigate the attack and enhance data security and protection,” and “reported this incident to

7    law enforcement including the FBI Cyber Squad.” MIE Notice, http://www.mieweb.com/notice;
8
     NoMoreClipboard Notice, https://www.nomoreclipboard.com/notice.
9
            30.     MIE admitted that the following information was accessed by the hackers: “an
10
     individual’s name, telephone number, mailing address, username, hashed password, security
11

12   question and answer, spousal information (name and potentially date of birth), email address,

13   date of birth, Social Security number, lab results, health insurance policy information, diagnosis,
14
     disability code, doctor’s name, medical conditions, and child’s name and birth statistics.” MIE
15
     Notice, http://www.mieweb.com/notice.
16
            31.     NMC admitted that the following information was accessed by the hackers: “an
17

18   individuals’ [sic] name, home address, Social Security number, username, hashed password,

19   spousal information (name and potentially date of birth), security question and answer, email
20
     address, date of birth, health information, and health insurance policy information.”
21
     NoMoreClipboard Notice, https://www.nomoreclipboard.com/notice.
22
            32.     Defendants began notifying affected individuals by mail on July 17, 2015. This
23

24   was two months after the initial breach date of May 7, 2015, and over 50 days after the breach

25   discovery date of May 26, 2015.
26
            33.     Defendants did not conclude mailing notification letters until December 2015, six
27
     months after the breach discovery date of May 26, 2015.
28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 12 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 13 of 66


1           34.     Defendants’ security framework was deficient in several respects. Defendants
2
     failed to implement basic industry-accepted data security measures to protect individual’s health
3
     information from unauthorized access. Specifically, Defendants set up a generic “tester” account
4
     which could be accessed by using a shared password called “tester” and a second account called
5

6    “testing” with a shared password of “testing”. In addition to being easily guessed, these generic

7    accounts did not require a unique user identification and password in order to gain remote access.
8
     In a formal penetration test conducted by Digital Defense in January 2015, these accounts were
9
     identified as high risk, yet Defendants continued to employ the use of these accounts and, in fact,
10
     acknowledged establishing the generic accounts at the request of one of its’ health care provider
11

12   clients so that employees did not have to log-in with a unique user identification and password.

13          35.     Defendants did not have appropriate security safeguards or controls in place to
14
     prevent exploitation of vulnerabilities within their system. The “tester” account did not have
15
     privileged access but did allow the attacker to submit a continuous string of queries, known as a
16
     SQL injection attack, throughout the database as an authorized user. The queries returned error
17

18   messages that gave the intruder hints as to why the entry was incorrect, providing valuable

19   insight into the database structure.
20
            36.     The vulnerability to an SQL injection attack was identified as a high risk during a
21
     penetration test performed by Digital Defense in 2014. Digital Defense recommended that
22
     Defendant “take appropriate measures to implement the use of parameterized queries, or ensure
23

24   the sanitization of user input.” Despite this recommendation, Defendants took no steps to remedy

25   the vulnerability.
26
            37.      The intruder used information gained from the SQL error messages to access the
27
     “checkout” account, which had administrative privileges. The “checkout” account was used to
28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 13 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 14 of 66


1    access and exfiltrate more than 1.1 million patient records from Defendants’ databases. The SQL
2
     error exploit was also used to obtain a second privileged account called “dcarlson”. The
3
     “dcarlson” account was used to access and exfiltrate more than 565,000 additional records that
4
     were stored in a database containing NMC patient records.
5

6           38.     On May 25, 2015, the attacker initiated a second method of attack by inserting

7    malware called a “c99” cell on Defendants’ system. This malware caused a massive number of
8
     records to be extracted from Defendants’ databases. The huge document dump slowed down
9
     network performance to such an extent that it triggered a network alarm to the system
10
     administrator. The system administrator investigated the event and terminated the malware and
11

12   data exfiltration on May 26, 2015.

13          39.     Defendant’s post-breach response was inadequate and ineffective. While the c99
14
     attack was being investigated, the attacker continued to extract patient records on May 26 and
15
     May 28, using the privileged “checkout” credentials acquired through use of the SQL queries.
16
     On those two days, a total of 326,000 patient records were accessed.
17

18          40.     The breach was not successfully contained until May 29, when a security

19   contractor hired by Defendant identified suspicious IP addresses which led the contractor to
20
     uncover the principal SQL attack method.
21
            41.     Defendants failed to implement and maintain an active security monitoring and
22
     alert system to detect and alert on anomalous conditions such as data exfiltration, abnormal
23

24   administrator activities, and remote system access by unfamiliar or foreign IP addresses. The

25   significance of the absence of these security tools cannot be overstated, as two of the IP
26
     addresses used to access Defendants’ databases originated from Germany. An active security
27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 14 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 15 of 66


1    operations system should have identified remote system access by an unfamiliar IP address and
2
     alerted a system administrator to investigate.
3
            42.     Defendants’ privacy policy, in effect at the time of the breach, stated: “Medical
4
     Informatics Engineering uses encryption and authentication tools (password and user
5

6    identification) to protect your personal information…[O]ur employees are aware that certain

7    information provided by our customers is confidential and is to be protected.” Yet Defendants
8
     failed to encrypt the sensitive personal information and ePHI within MIE’s computer systems, a
9
     protection that, had it been employed, would have rendered the data unusable.
10
            43.     Defendants’ information security policies were deficient and poorly documented.
11

12   For example, the incident response plan provided by Defendants was incomplete. There are

13   several questions posed in the document that indicate it is still in a coordination or draft stage.
14
     Indeed, there is no documented evidence or checklist to indicate that Defendants followed their
15
     own incident response plan. Finally, there is no documentation that Defendants conducted
16
     HIPAA Security and Awareness training for 2013, 2014, or 2015, prior to the breach.
17

18          44.     Defendants’ actions caused harm to members of the Plaintiff States. Specifically,

19   the victims are subject to emotional distress due to their personal information and ePHI being in
20
     the hands of unknown and untrusted individuals, in addition to the increased potential for harm
21
     that could result from instances of fraud.
22

23                                DEFENDANTS’ LAW VIOLATIONS
24
                                                 Count I
25                               Arizona: Violation of HIPAA Safeguards
26
            45.     Plaintiff, Arizona, incorporates the factual allegations in paragraphs 1 through 44
27
     of this Complaint.
28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 15 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 16 of 66


1           46.    Defendants’ conduct constitutes violations of Administrative Safeguards,
2
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
3
                   a.      MIE failed to review and modify security measures needed to continue the
4
            provision of reasonable and appropriate protection of ePHI in accordance with the
5

6           implementation specifications of the Security Rule, in violation of 45 C.F.R. §

7           164.306(e).
8
                   b.      MIE failed to conduct an accurate and thorough assessment of the
9
            potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
10
            that it maintained in accordance with the implementation specifications of the Security
11

12          Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).

13                 c.      MIE failed to implement security measures sufficient to reduce risks and
14
            vulnerabilities to a reasonable and appropriate level in accordance with the
15
            implementation specifications of the Security Rule, in violation of 45 C.F.R. §
16
            164.308(a)(1)(ii)(B).
17

18                 d.      MIE failed to implement procedures to regularly review records of

19          information system activity, such as audit logs, access reports, and Security Incident
20
            tracking reports in accordance with the implementation specifications of the Security
21
            Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
22
                   e.      MIE failed to implement policies and procedures that, based upon its
23

24          access authorization policies, establish, document, review, and modify a user’s right of

25          access to a workstation, transaction, program, or process that includes ePHI in
26
            accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 16 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 17 of 66


1                     f.     MIE failed to implement policies and procedures to address Security
2
            Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
3
            harmful effects of security incidents known to MIE, or to document such Incidents and
4
            their outcomes in accordance with the implementation specifications of the Security Rule,
5

6           45 C.F.R. § 164.308(a)(6)(ii).

7                     g.     MIE failed to assign a unique name and/or number for identifying and
8
            tracking user identity in accordance with the implementation specifications of the
9
            Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
10
                      h.     MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
11

12          accordance with the implementation specifications of the Security Rule. 45 C.F.R. §

13          164.312(a)(2)(iv).
14
                      i.     MIE failed to implement hardware, software, and/or procedural
15
            mechanisms that record and examine activity in information systems that contain or use
16
            ePHI, in violation of 45 C.F.R. § 164.312(b).
17

18                    j.     MIE failed to implement procedures to verify that a person or entity

19          seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
20
                      k.     MIE failed to adhere to the Minimum Necessary Standard when using or
21
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
22
            47.       Plaintiff, Arizona, is entitled to certain statutory damages pursuant to 42 U.S.C.
23

24   1320d-5(d)(2).

25                                               Count II
                              Arizona: Violation of Ariz. Rev. Stat. § 44-1522
26

27          48.       Plaintiff, Arizona, incorporates the factual allegations in paragraphs 1 through 44

28   of this Complaint.

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 17 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 18 of 66


1           49.     The Defendants’ conduct constitutes a violation of Ariz. Rev. Stat. § 44-1522.
2
            50.     The information security failings outlined in paragraphs 30 through 40 constitute
3
     unfair or deceptive acts in violation of Ariz. Rev. Stat. § 44-1522.
4
            51.     For example, MIE committed unfair or deceptive acts or practices by
5

6    representing, in connection with the advertisement and sale of its services, that it maintained

7    appropriate Administrative and Technical Safeguards to protect patients’ ePHI and other
8
     appropriate measures to protect consumers’ sensitive information, when such was not the case.
9
            52.     Defendants’ security failings were also likely to cause substantial injury to
10
     consumers, including identity theft, and such injury was not reasonably avoidable by the
11

12   consumers themselves, particularly in light of Defendants’ failure to notify consumers in the

13   most expedient manner possible, nor would such injury be outweighed by any countervailing
14
     benefits to consumers or competition.
15
            53.     Defendants’ conduct was also willful, as, among other things, they knew or
16
     should have known that their unfair or deceptive acts or practices were unlawful.
17

18          54.     Plaintiff, Arizona, is entitled to injunctive relief, restitution to all affected persons,

19   and disgorgement of Defendants’ profits or revenues obtained by means of its unlawful conduct
20
     pursuant to Ariz. Rev. Stat. § 44-1528; civil penalties pursuant to Ariz. Rev. Stat. § 44-1531; and
21
     attorney fees and costs pursuant to Ariz. Rev. Stat. § 44-1534.
22
                                               Count III
23
                                Arkansas: Violation of HIPAA Safeguards
24
            55.     Plaintiff, Arkansas, incorporates the factual allegations in paragraphs 1 through 44
25
     of this Complaint.
26

27          56.     Defendants’ conduct constitutes violations of Administrative Safeguards,

28   Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 18 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 19 of 66


1                 a.      MIE failed to review and modify security measures needed to continue the
2
           provision of reasonable and appropriate protection of ePHI in accordance with the
3
           implementation specifications of the Security Rule, in violation of 45 C.F.R. §
4
           164.306(e).
5

6                 b.      MIE failed to conduct an accurate and thorough assessment of the

7          potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
8
           that it maintained in accordance with the implementation specifications of the Security
9
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
10
                  c.      MIE failed to implement security measures sufficient to reduce risks and
11

12         vulnerabilities to a reasonable and appropriate level in accordance with the

13         implementation specifications of the Security Rule, in violation of 45 C.F.R. §
14
           164.308(a)(1)(ii)(B).
15
                  d.      MIE failed to implement procedures to regularly review records of
16
           information system activity, such as audit logs, access reports, and Security Incident
17

18         tracking reports in accordance with the implementation specifications of the Security

19         Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
20
                  e.      MIE failed to implement policies and procedures that, based upon its
21
           access authorization policies, establish, document, review, and modify a user’s right of
22
           access to a workstation, transaction, program, or process that includes ePHI in
23

24         accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).

25                f.      MIE failed to implement policies and procedures to address Security
26
           Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
27
           harmful effects of security incidents known to MIE, or to document such Incidents and
28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 19 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 20 of 66


1           their outcomes in accordance with the implementation specifications of the Security Rule,
2
            45 C.F.R. § 164.308(a)(6)(ii).
3
                      g.      MIE failed to assign a unique name and/or number for identifying and
4
            tracking user identity in accordance with the implementation specifications of the
5

6           Security Rule. 45 C.F.R. § 164.312(a)(2)(i).

7                     h.      MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
8
            accordance with the implementation specifications of the Security Rule. 45 C.F.R. §
9
            164.312(a)(2)(iv).
10
                      i.      MIE failed to implement hardware, software, and/or procedural
11

12          mechanisms that record and examine activity in information systems that contain or use

13          ePHI, in violation of 45 C.F.R. § 164.312(b).
14
                      j.      MIE failed to implement procedures to verify that a person or entity
15
            seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
16
                      k.      MIE failed to adhere to the Minimum Necessary Standard when using or
17

18          disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).

19          57.       Plaintiff, Arkansas, is entitled to certain statutory damages pursuant to 42 U.S.C.
20
     1320d-5(d)(2).
21
                                                 Count IV
22                         Arkansas: Deceptive Acts in Violation of Ark. § 4-88-101
23
            58.       Plaintiff, Arkansas, incorporates the factual allegations in paragraphs 1 through 44
24
     of this Complaint.
25
            59.       The Defendants’ conduct constitutes a violation of Ark. Code § 4-88-108.
26

27          60.       The information security failings outlined in paragraphs 30 through 40 constitute

28   unfair or deceptive acts in violation of Ark. Code § 4-88-108.

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 20 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 21 of 66


1           61.     MIE committed an unfair or deceptive act by representing that it maintained
2
     appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other
3
     appropriate measures to protect consumers’ sensitive information, when such was not the case, in
4
     violation of Ark. Code Ann. § 4-88-107(b) and Ark. Code Ann. § 4-88-108.
5

6           62.     Plaintiff, Arkansas, is entitled to civil penalties pursuant to Ark. Code § 4-88-

7    113(a)(3), attorney’s fees and costs pursuant to Ark. Code § 4-88-113(e), and injunctive relief
8
     pursuant to Ark. Code § 4-88-113(a)(1).
9
                                             Count V
10                    Arkansas: Data Breach Violation of Ark. Code § 4-110-105
11
            63.     Plaintiff, Arkansas, incorporates the factual allegations in paragraphs 1 through 44
12
     of this Complaint.
13
            64.     MIE failed to notify affected individuals or others of the Data Breach as required
14

15   by Ark. Code § 4-110-105.

16          65.     As alleged in paragraphs 28 and 29, Defendants began notifying affected
17
     individuals on July 17, 2015 and did not conclude until December 2015. The effective notice
18
     date range after the breach was discovered was between 52 days and six months.
19
            66.     By waiting between 52 days and six months to notify affected individuals,
20

21   Defendants violated Ark. Code § 4-110-105.

22          67.     Plaintiff, Arkansas, is entitled to civil penalties pursuant to Ark. Code §§ 4-110-
23
     108, 4-88-113(a)(3), attorney fees and costs pursuant to Ark. Code §§ 4-110-108, 4-88-113(e),
24
     and injunctive relief pursuant to Ark. Code §§ 4-110-108, 4-88-113(a)(1).
25

26

27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 21 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 22 of 66


1                                            Count VI
     Arkansas: Failure to Implement Reasonable Procedures to Protect Personal Information in
2
                               Violation of Ark. Code § 4-110-104(b)
3
               68.    Plaintiff, Arkansas, incorporates the factual allegations in paragraphs 1 through 44
4
     of this Complaint.
5

6              69.    Defendants failed to implement and maintain reasonable procedures to protect and

7    safeguard the unlawful disclosure of personal information in violation of Ark. Code § 4-110-
8
     104(b).
9
               70.    The information security failings outlined in paragraphs 30 through 40 constitute
10
     unreasonable safeguard procedures in violation of Ark. Code § 4-110-104(b).
11

12             71.    Plaintiff, Arkansas, is entitled to civil penalties pursuant to Ark. Code §§ 4-110-

13   108, 4-88-113(a)(3), attorney fees and costs pursuant to Ark. Code §§ 4-110-108, 4-88-113(e),
14
     and injunctive relief pursuant to Ark. Code §§ 4-110-108, 4-88-113(a)(1).
15
                                                  Count VII
16                                 Florida: Violation of HIPAA Safeguards
17
               72.    Plaintiff, Florida, incorporates the factual allegations in paragraphs 1 through 44
18
     of this Complaint.
19
               73.    Defendants’ conduct constitutes violations of Administrative Safeguards,
20

21   Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:

22                    a.      MIE failed to review and modify security measures needed to continue the
23
               provision of reasonable and appropriate protection of ePHI in accordance with the
24
               implementation specifications of the Security Rule, in violation of 45 C.F.R. §
25
               164.306(e).
26

27                    b.      MIE failed to conduct an accurate and thorough assessment of the

28             potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI

                                    12 States v. Medical Informatics Engineering, Inc. et al.
                                                   Complaint page 22 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 23 of 66


1          that it maintained in accordance with the implementation specifications of the Security
2
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
3
                  c.      MIE failed to implement security measures sufficient to reduce risks and
4
           vulnerabilities to a reasonable and appropriate level in accordance with the
5

6          implementation specifications of the Security Rule, in violation of 45 C.F.R. §

7          164.308(a)(1)(ii)(B).
8
                  d.      MIE failed to implement procedures to regularly review records of
9
           information system activity, such as audit logs, access reports, and Security Incident
10
           tracking reports in accordance with the implementation specifications of the Security
11

12         Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).

13                e.      MIE failed to implement policies and procedures that, based upon its
14
           access authorization policies, establish, document, review, and modify a user’s right of
15
           access to a workstation, transaction, program, or process that includes ePHI in
16
           accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
17

18                f.      MIE failed to implement policies and procedures to address Security

19         Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
20
           harmful effects of security incidents known to MIE, or to document such Incidents and
21
           their outcomes in accordance with the implementation specifications of the Security Rule,
22
           45 C.F.R. § 164.308(a)(6)(ii).
23

24                g.      MIE failed to assign a unique name and/or number for identifying and

25         tracking user identity in accordance with the implementation specifications of the
26
           Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
27

28

                               12 States v. Medical Informatics Engineering, Inc. et al.
                                              Complaint page 23 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 24 of 66


1                     h.     MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
2
            accordance with the implementation specifications of the Security Rule. 45 C.F.R. §
3
            164.312(a)(2)(iv).
4
                      i.     MIE failed to implement hardware, software, and/or procedural
5

6           mechanisms that record and examine activity in information systems that contain or use

7           ePHI, in violation of 45 C.F.R. § 164.312(b).
8
                      j.     MIE failed to implement procedures to verify that a person or entity
9
            seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
10
                      k.     MIE failed to adhere to the Minimum Necessary Standard when using or
11

12          disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).

13          74.       Plaintiff, Florida, is entitled to certain statutory damages pursuant to 42 U.S.C.
14
     1320d-5(d)(2).
15
                                               Count VIII
16               Florida: Deceptive Acts in Violation of Section 501.204, Florida Statutes
17
            75.       Plaintiff, Florida, incorporates the factual allegations in paragraphs 1 through 44
18
     of this Complaint.
19
            76.       The Defendants’ conduct constitutes a violation of Section 501.204, Florida
20

21   Statutes.

22          77.       The information security failings outlined in paragraphs 30 through 40 constitute
23
     unfair or deceptive acts in violation of Section 501.204, Florida Statutes.
24
            78.       MIE committed an unfair or deceptive act by representing that it maintained
25
     appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other
26

27   appropriate measures to protect consumers’ sensitive information, when such was not the case, in

28   violation of Section 501.204, Florida Statutes.

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 24 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 25 of 66


1           79.     Plaintiff, Florida, is entitled to civil penalties pursuant to Section 501.2075,
2
     Florida Statutes, attorney fees and costs pursuant to Section 501.2105, Florida Statutes, and
3
     injunctive relief pursuant to Section 501.207(b), Florida Statutes.
4
                                              Count IX
5
                  Florida: Data Breach Violation of Section 501.171, Florida Statutes
6
            80.     Plaintiff, Florida, incorporates the factual allegations in paragraphs 1 through 44
7
     of this Complaint.
8

9           81.     MIE failed to notify affected individuals or others of the Data Breach as required

10   by Section 501.171(4), Florida Statutes.
11
            82.     As alleged in paragraphs 28 and 29, Defendants began notifying affected
12
     individuals on July 17, 2015 and did not conclude until December 2015. The effective notice
13
     date range after the breach was discovered was between 52 days and six months.
14

15          83.     By waiting between 52 days and six months to notify affected individuals,

16   Defendants violated Section 501.171(4), Florida Statutes.
17
            84.     Plaintiff, Florida, is entitled to civil penalties pursuant to Section 501.171(9),
18
     Florida Statutes, attorney fees and costs pursuant to Section 501.171(9), Florida Statutes and
19
     injunctive relief pursuant to Section 501.171(9), Florida Statutes.
20

21                                             Count X
      Florida: Failure to Implement Reasonable Procedures to Protect Personal Information in
22                         Violation of Section 501.171(2), Florida Statutes
23
            85.     Plaintiff, Florida, incorporates the factual allegations in paragraphs 1 through 44
24
     of this Complaint.
25
            86.     Defendants failed to implement and maintain reasonable procedures to protect and
26

27   safeguard the unlawful disclosure of personal information in violation of Section 501.171(2),

28   Florida Statutes.

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 25 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 26 of 66


1           87.     The information security failings outlined in paragraphs 30 through 40 constitute
2
     unreasonable safeguard procedures in violation of Section 501.171(4), Florida Statutes.
3
            88.     Plaintiff, Florida, is entitled to civil penalties pursuant to Section 501.171(9)(b),
4
     Florida Statutes, attorney fees and costs pursuant to Section 501.171(9), Florida Statutes and
5

6    injunctive relief pursuant to Section 501.171(9), Florida Statutes.

7                                               Count XI
                                Indiana: Violation of HIPAA Safeguards
8

9           89.     Plaintiff, Indiana, incorporates the factual allegations in paragraphs 1 through 44

10   of this Complaint.
11
            90.     Defendants’ conduct constitutes violations of Administrative Safeguards,
12
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
13
                    a.      MIE failed to review and modify security measures needed to continue the
14

15          provision of reasonable and appropriate protection of ePHI in accordance with the

16          implementation specifications of the Security Rule, in violation of 45 C.F.R. §
17
            164.306(e).
18
                    b.      MIE failed to conduct an accurate and thorough assessment of the
19
            potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
20

21          that it maintained in accordance with the implementation specifications of the Security

22          Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
23
                    c.      MIE failed to implement security measures sufficient to reduce risks and
24
            vulnerabilities to a reasonable and appropriate level in accordance with the
25
            implementation specifications of the Security Rule, in violation of 45 C.F.R. §
26

27          164.308(a)(1)(ii)(B).

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 26 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 27 of 66


1                 d.      MIE failed to implement procedures to regularly review records of
2
           information system activity, such as audit logs, access reports, and Security Incident
3
           tracking reports in accordance with the implementation specifications of the Security
4
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
5

6                 e.      MIE failed to implement policies and procedures that, based upon its

7          access authorization policies, establish, document, review, and modify a user’s right of
8
           access to a workstation, transaction, program, or process that includes ePHI in
9
           accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
10
                  f.      MIE failed to implement policies and procedures to address Security
11

12         Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,

13         harmful effects of security incidents known to MIE, or to document such Incidents and
14
           their outcomes in accordance with the implementation specifications of the Security Rule,
15
           45 C.F.R. § 164.308(a)(6)(ii).
16
                  g.      MIE failed to assign a unique name and/or number for identifying and
17

18         tracking user identity in accordance with the implementation specifications of the

19         Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
20
                  h.      MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
21
           accordance with the implementation specifications of the Security Rule. 45 C.F.R. §
22
           164.312(a)(2)(iv).
23

24                i.      MIE failed to implement hardware, software, and/or procedural

25         mechanisms that record and examine activity in information systems that contain or use
26
           ePHI, in violation of 45 C.F.R. § 164.312(b).
27

28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 27 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 28 of 66


1                     j.     MIE failed to implement procedures to verify that a person or entity
2
            seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
3
                      k.     MIE failed to adhere to the Minimum Necessary Standard when using or
4
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
5

6           91.       Plaintiff, Indiana, is entitled to certain statutory damages pursuant to 42 U.S.C.

7    1320d-5(d)(2).
8
                                                Count XII
9                      Indiana: Deceptive Acts in Violation of Ind. Code § 24-5-0.5-3

10          92.       Plaintiff, Indiana, incorporates the factual allegations in paragraphs 1 through 44
11
     of this Complaint.
12
            93.       The Defendants’ conduct constitutes a violation of Ind. Code § 24-5-0.5-3.
13
            94.       The information security failings outlined in paragraphs 30 through 40 constitute
14

15   unfair or deceptive acts in violation of Ind. Code § 24-5-0.5-3.

16          95.       MIE committed an unfair or deceptive act by representing that it maintained
17
     appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other
18
     appropriate measures to protect consumers’ sensitive information, when such was not the case, in
19
     violation of Ind. Code § 24-5-0.5-3.
20

21          96.       Plaintiff, Indiana, is entitled to civil penalties pursuant to Ind. Code § 24-5-0.5-

22   4(g), attorney fees and costs pursuant to Ind. Code § 24-5-0.5-4(c), and injunctive relief pursuant
23
     to Ind. Code § 24-5-0.5-4(c).
24
                                             Count XIII
25    Indiana: Failure to Implement Reasonable Procedures to Protect Personal Information in
                                Violation of Ind. Code § 24-4.9-3-3.5
26

27          97.       Plaintiff, Indiana, incorporates the factual allegations in paragraphs 1 through 44

28   of this Complaint.

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 28 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 29 of 66


1              98.    Defendants failed to implement and maintain reasonable procedures to protect and
2
     safeguard the unlawful disclosure of personal information in violation of Ind. Code § 24-4.9-3-
3
     3.5(c).
4
               99.    The information security failings outlined in paragraphs 30 through 40 constitute
5

6    unreasonable safeguard procedures in violation of Ind. Code § 24-5-0.5-3.5.

7              100.   Defendants are not exempt from Ind. Code § 24-5-0.5-3.5, as the Defendants did
8
     not comply with a HIPAA compliancy plan. Ind. Code § 24-5-0.5-3.5(a)(6).
9
               101.   Plaintiff, Indiana, is entitled to civil penalties pursuant to Ind. Code § 24-4.9-3-
10
     3.5(f)(2), attorney fees and costs pursuant to Ind. Code § 24-4.9-3-3.5(f)(3), and injunctive relief
11

12   pursuant to Ind. Code § 24-4.9-3-3.5(f)(1).

13                                                Count XIV
                                     Iowa: Violation of HIPAA Safeguards
14

15             102.   Plaintiff, Iowa, incorporates the factual allegations in paragraphs 1 through 44 of

16   this Complaint.
17
               103.   Defendants’ conduct constitutes violations of Administrative Safeguards,
18
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
19
                      a.      MIE failed to review and modify security measures needed to continue the
20

21             provision of reasonable and appropriate protection of ePHI in accordance with the

22             implementation specifications of the Security Rule, in violation of 45 C.F.R. §
23
               164.306(e).
24
                      b.      MIE failed to conduct an accurate and thorough assessment of the
25
               potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
26

27             that it maintained in accordance with the implementation specifications of the Security

28             Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).

                                    12 States v. Medical Informatics Engineering, Inc. et al.
                                                   Complaint page 29 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 30 of 66


1                 c.      MIE failed to implement security measures sufficient to reduce risks and
2
           vulnerabilities to a reasonable and appropriate level in accordance with the
3
           implementation specifications of the Security Rule, in violation of 45 C.F.R. §
4
           164.308(a)(1)(ii)(B).
5

6                 d.      MIE failed to implement procedures to regularly review records of

7          information system activity, such as audit logs, access reports, and Security Incident
8
           tracking reports in accordance with the implementation specifications of the Security
9
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
10
                  e.      MIE failed to implement policies and procedures that, based upon its
11

12         access authorization policies, establish, document, review, and modify a user’s right of

13         access to a workstation, transaction, program, or process that includes ePHI in
14
           accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
15
                  f.      MIE failed to implement policies and procedures to address Security
16
           Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
17

18         harmful effects of security incidents known to MIE, or to document such Incidents and

19         their outcomes in accordance with the implementation specifications of the Security Rule,
20
           45 C.F.R. § 164.308(a)(6)(ii).
21
                  g.      MIE failed to assign a unique name and/or number for identifying and
22
           tracking user identity in accordance with the implementation specifications of the
23

24         Security Rule. 45 C.F.R. § 164.312(a)(2)(i).

25                h.      MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
26
           accordance with the implementation specifications of the Security Rule. 45 C.F.R. §
27
           164.312(a)(2)(iv).
28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 30 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 31 of 66


1                     i.      MIE failed to implement hardware, software, and/or procedural
2
            mechanisms that record and examine activity in information systems that contain or use
3
            ePHI, in violation of 45 C.F.R. § 164.312(b).
4
                      j.      MIE failed to implement procedures to verify that a person or entity
5

6           seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).

7                     k.      MIE failed to adhere to the Minimum Necessary Standard when using or
8
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
9
            104.      Plaintiff, Iowa, is entitled to certain statutory damages pursuant to 42 U.S.C.
10
     1320d-5(d)(2).
11

12                                               Count XV
                           Iowa: Deceptive Acts in Violation of Iowa Code § 714.16
13
            105.      Plaintiff, Iowa, incorporates the factual allegations in paragraphs 1 through 44 of
14

15   this Complaint.

16          106.      The Defendants’ conduct constitutes a violation of Iowa Code § 714.16.
17
            107.      The information security failings outlined in paragraphs 30 through 40 constitute
18
     unfair or deceptive acts in violation of Iowa Code § 714.16.
19
            108.      MIE committed an unfair or deceptive act by representing that it maintained
20

21   appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other

22   appropriate measures to protect consumers’ sensitive information, when such was not the case, in
23
     violation of Iowa Code § 714.16.
24
            109.      Plaintiff, Iowa, is entitled to civil penalties pursuant to Iowa Code § 714.16(8),
25
     attorney fees and costs pursuant to Iowa Code § 714.16(11), and injunctive relief pursuant to
26

27   Iowa Code § 714.16(7).

28

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 31 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 32 of 66


1                                            Count XVI
                          Iowa: Data Breach Violation of Iowa Code § 715C.2
2

3           110.   Plaintiff, Iowa, incorporates the factual allegations in paragraphs 1 through 44 of

4    this Complaint.
5
            111.   MIE failed to notify affected individuals or others of the Data Breach as required
6
     by Iowa Code § 715C.2.
7
            112.   As alleged in paragraphs 28 and 29, Defendants began notifying affected
8

9    individuals on July 17, 2015 and did not conclude until December 2015. The effective notice

10   date range after the breach was discovered was between 52 days and six months.
11
            113.   By waiting between 52 days and six months to notify affected individuals,
12
     Defendants violated Iowa Code § 715C.2.
13
            114.   Plaintiff, Iowa, is entitled to civil penalties pursuant to Iowa Code §§ 715C.2(9),
14

15   714.16(7), attorney fees and costs pursuant to Iowa Code §§ 715C.2(9), 714.16(7), and

16   injunctive relief pursuant to Iowa Code §§ 715C.2(9), 714.16(7).
17
                                            Count XVII
18                             Kansas: Violation of HIPAA Safeguards

19          115.   Plaintiff, Kansas, incorporates the factual allegations in paragraphs 1 through 44
20
     of this Complaint.
21
            116.   Defendants’ conduct constitutes violations of Administrative Safeguards,
22
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
23

24                 a.      MIE failed to review and modify security measures needed to continue the

25          provision of reasonable and appropriate protection of ePHI in accordance with the
26
            implementation specifications of the Security Rule, in violation of 45 C.F.R. §
27
            164.306(e).
28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 32 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 33 of 66


1                 b.      MIE failed to conduct an accurate and thorough assessment of the
2
           potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
3
           that it maintained in accordance with the implementation specifications of the Security
4
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
5

6                 c.      MIE failed to implement security measures sufficient to reduce risks and

7          vulnerabilities to a reasonable and appropriate level in accordance with the
8
           implementation specifications of the Security Rule, in violation of 45 C.F.R. §
9
           164.308(a)(1)(ii)(B).
10
                  d.      MIE failed to implement procedures to regularly review records of
11

12         information system activity, such as audit logs, access reports, and Security Incident

13         tracking reports in accordance with the implementation specifications of the Security
14
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
15
                  e.      MIE failed to implement policies and procedures that, based upon its
16
           access authorization policies, establish, document, review, and modify a user’s right of
17

18         access to a workstation, transaction, program, or process that includes ePHI in

19         accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
20
                  f.      MIE failed to implement policies and procedures to address Security
21
           Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
22
           harmful effects of security incidents known to MIE, or to document such Incidents and
23

24         their outcomes in accordance with the implementation specifications of the Security Rule,

25         45 C.F.R. § 164.308(a)(6)(ii).
26

27

28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 33 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 34 of 66


1                     g.       MIE failed to assign a unique name and/or number for identifying and
2
            tracking user identity in accordance with the implementation specifications of the
3
            Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
4
                      h.       MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
5

6           accordance with the implementation specifications of the Security Rule. 45 C.F.R. §

7           164.312(a)(2)(iv).
8
                      i.       MIE failed to implement hardware, software, and/or procedural
9
            mechanisms that record and examine activity in information systems that contain or use
10
            ePHI, in violation of 45 C.F.R. § 164.312(b).
11

12                    j.       MIE failed to implement procedures to verify that a person or entity

13          seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
14
                      k.       MIE failed to adhere to the Minimum Necessary Standard when using or
15
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
16
            117.      Plaintiff, Kansas, is entitled to certain statutory damages pursuant to 42 U.S.C.
17

18   1320d-5(d)(2).

19                                              Count XVIII
                           Kansas: Deceptive Acts in Violation of Kan. Stat. § 50-626
20

21          118.      Plaintiff, Kansas, incorporates the factual allegations in paragraphs 1 through 44

22   of this Complaint.
23
            119.      The Defendants’ conduct constitutes a violation of Kan. Stat. § 50-626.
24
            120.      The information security failings outlined in paragraphs 30 through 40 constitute
25
     unfair or deceptive acts in violation of Kan. Stat. § 50-626.
26

27          121.      MIE committed an unfair or deceptive act by representing that it maintained

28   appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other

                                    12 States v. Medical Informatics Engineering, Inc. et al.
                                                   Complaint page 34 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 35 of 66


1    appropriate measures to protect consumers’ sensitive information, when such was not the case, in
2
     violation of Kan. Stat. § 50-626.
3
            122.    Plaintiff, Kansas, is entitled to civil penalties pursuant to Kan. Stat. § 50-636,
4
     attorney fees and costs pursuant to Kan. Stat. § 50-632(a)(4), and injunctive relief pursuant to
5

6    Kan. Stat. § 50-632(a)(2).

7                                             Count XIX
                          Kansas: Data Breach Violation of Kan. Stat. § 50-7a02
8

9           123.    Plaintiff, Kansas, incorporates the factual allegations in paragraphs 1 through 44

10   of this Complaint.
11
            124.    MIE failed to notify affected individuals or others of the Data Breach as required
12
     by Kan. Stat. § 50-7a02.
13
            125.    As alleged in paragraphs 28 and 29, Defendants began notifying affected
14

15   individuals on July 17, 2015 and did not conclude until December 2015. The effective notice

16   date range after the breach was discovered was between 52 days and six months.
17
            126.    By waiting between 52 days and six months to notify affected individuals,
18
     Defendants violated Kan. Stat. § 50-7a02.
19
            127.    Plaintiff, Kansas, is entitled to appropriate relief pursuant Kan. Stat. § 50-7a02(g).
20

21                                          Count XX
      Kansas: Failure to Implement Reasonable Procedures to Protect Personal Information in
22                            Violation of Kan. Stat. § 50-6139b(b)(1)
23
            128.    Plaintiff, Kansas, incorporates the factual allegations in paragraphs 1 through 44
24
     of this Complaint.
25
            129.    Defendants failed to implement and maintain reasonable procedures to protect and
26

27   safeguard the unlawful disclosure of personal information in violation of Kan. Stat. § 50-

28   6139b(b)(1).

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 35 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 36 of 66


1           130.    The information security failings outlined in paragraphs 30 through 40 constitute
2
     unreasonable safeguard procedures in violation of Kan. Stat. § 50-6139b(b)(1).
3
            131.    Plaintiff, Kansas, is entitled to civil penalties pursuant to Kan. Stat. §§ 50-
4
     6139b(d, e), 50-636, attorney fees and costs pursuant to Kan. Stat. §§ 50-6139b(d, e), 50-636(c),
5

6    and injunctive relief pursuant to Kan. Stat. §§ 50-6139b(d, e), 50-632(a)(2).

7                                             Count XXI
                                Kentucky: Violation of HIPAA Safeguards
8

9           132.    Plaintiff, Kentucky, incorporates the factual allegations in paragraphs 1 through

10   44 of this Complaint.
11
            133.    Defendants’ conduct constitutes violations of Administrative Safeguards,
12
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
13
                    a.       MIE failed to review and modify security measures needed to continue the
14

15          provision of reasonable and appropriate protection of ePHI in accordance with the

16          implementation specifications of the Security Rule, in violation of 45 C.F.R. §
17
            164.306(e).
18
                    b.       MIE failed to conduct an accurate and thorough assessment of the
19
            potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
20

21          that it maintained in accordance with the implementation specifications of the Security

22          Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
23
                    c.       MIE failed to implement security measures sufficient to reduce risks and
24
            vulnerabilities to a reasonable and appropriate level in accordance with the
25
            implementation specifications of the Security Rule, in violation of 45 C.F.R. §
26

27          164.308(a)(1)(ii)(B).

28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 36 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 37 of 66


1                 d.      MIE failed to implement procedures to regularly review records of
2
           information system activity, such as audit logs, access reports, and Security Incident
3
           tracking reports in accordance with the implementation specifications of the Security
4
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
5

6                 e.      MIE failed to implement policies and procedures that, based upon its

7          access authorization policies, establish, document, review, and modify a user’s right of
8
           access to a workstation, transaction, program, or process that includes ePHI in
9
           accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
10
                  f.      MIE failed to implement policies and procedures to address Security
11

12         Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,

13         harmful effects of security incidents known to MIE, or to document such Incidents and
14
           their outcomes in accordance with the implementation specifications of the Security Rule,
15
           45 C.F.R. § 164.308(a)(6)(ii).
16
                  g.      MIE failed to assign a unique name and/or number for identifying and
17

18         tracking user identity in accordance with the implementation specifications of the

19         Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
20
                  h.      MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
21
           accordance with the implementation specifications of the Security Rule. 45 C.F.R. §
22
           164.312(a)(2)(iv).
23

24                i.      MIE failed to implement hardware, software, and/or procedural

25         mechanisms that record and examine activity in information systems that contain or use
26
           ePHI, in violation of 45 C.F.R. § 164.312(b).
27

28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 37 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 38 of 66


1                     j.     MIE failed to implement procedures to verify that a person or entity
2
            seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
3
                      k.     MIE failed to adhere to the Minimum Necessary Standard when using or
4
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
5

6           134.      Plaintiff, Kentucky, is entitled to certain statutory damages pursuant to 42 U.S.C.

7    1320d-5(d)(2).
8
                                            Count XXII
9                  Kentucky: Deceptive Acts in Violation of Ky. Rev. Stat. § 367.170

10          135.      Plaintiff, Kentucky, incorporates the factual allegations in paragraphs 1 through
11
     44 of this Complaint.
12
            136.      The Defendants’ conduct constitutes a violation of Ky. Rev. Stat. § 367.170.
13
            137.      The information security failings outlined in paragraphs 23 through 43 constitute
14

15   unfair or deceptive acts in violation of Ky. Rev. Stat. § 367.170.

16          138.      MIE committed an unfair or deceptive act by representing that it maintained
17
     appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other
18
     appropriate measures to protect consumers’ sensitive information, when such was not the case, in
19
     violation of Ky. Rev. Stat. § 367.170.
20

21          139.      Plaintiff, Kentucky, is entitled to civil penalties pursuant to Ky. Rev. Stat. §

22   367.990(2), and injunctive relief pursuant to Ky. Rev. Stat. § 367.190.
23
                                               Count XXIII
24                               Louisiana: Violation of HIPAA Safeguards

25          140.      Plaintiff, Louisiana, incorporates the factual allegations in paragraphs 1 through
26
     44 of this Complaint.
27

28

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 38 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 39 of 66


1           141.   Defendants’ conduct constitutes violations of Administrative Safeguards,
2
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
3
                   a.      MIE failed to review and modify security measures needed to continue the
4
            provision of reasonable and appropriate protection of ePHI in accordance with the
5

6           implementation specifications of the Security Rule, in violation of 45 C.F.R. §

7           164.306(e).
8
                   b.      MIE failed to conduct an accurate and thorough assessment of the
9
            potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
10
            that it maintained in accordance with the implementation specifications of the Security
11

12          Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).

13                 c.      MIE failed to implement security measures sufficient to reduce risks and
14
            vulnerabilities to a reasonable and appropriate level in accordance with the
15
            implementation specifications of the Security Rule, in violation of 45 C.F.R. §
16
            164.308(a)(1)(ii)(B).
17

18                 d.      MIE failed to implement procedures to regularly review records of

19          information system activity, such as audit logs, access reports, and Security Incident
20
            tracking reports in accordance with the implementation specifications of the Security
21
            Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
22
                   e.      MIE failed to implement policies and procedures that, based upon its
23

24          access authorization policies, establish, document, review, and modify a user’s right of

25          access to a workstation, transaction, program, or process that includes ePHI in
26
            accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 39 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 40 of 66


1                     f.     MIE failed to implement policies and procedures to address Security
2
            Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
3
            harmful effects of security incidents known to MIE, or to document such Incidents and
4
            their outcomes in accordance with the implementation specifications of the Security Rule,
5

6           45 C.F.R. § 164.308(a)(6)(ii).

7                     g.     MIE failed to assign a unique name and/or number for identifying and
8
            tracking user identity in accordance with the implementation specifications of the
9
            Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
10
                      h.     MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
11

12          accordance with the implementation specifications of the Security Rule. 45 C.F.R. §

13          164.312(a)(2)(iv).
14
                      i.     MIE failed to implement hardware, software, and/or procedural
15
            mechanisms that record and examine activity in information systems that contain or use
16
            ePHI, in violation of 45 C.F.R. § 164.312(b).
17

18                    j.     MIE failed to implement procedures to verify that a person or entity

19          seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
20
                      k.     MIE failed to adhere to the Minimum Necessary Standard when using or
21
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
22
            142.      Plaintiff, Louisiana, is entitled to certain statutory damages pursuant to 42 U.S.C.
23

24   1320d-5(d)(2).

25                                          Count XXIV
                   Louisiana: Deceptive Acts in Violation of La. Rev. Stat. § 51:1405
26

27          143.      Plaintiff, Louisiana, incorporates the factual allegations in paragraphs 1 through

28   44 of this Complaint.

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 40 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 41 of 66


1           144.    The Defendants’ conduct constitutes a violation of La. Rev. Stat. § 51:1405.
2
            145.    The information security failings outlined in paragraphs 30 through 40 constitute
3
     unfair or deceptive acts in violation of La. Rev. Stat. § 51:1405.
4
            146.    MIE committed an unfair or deceptive act by representing that it maintained
5

6    appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other

7    appropriate measures to protect consumers’ sensitive information, when such was not the case, in
8
     violation of La. Rev. Stat. § 51:1405.
9
            147.    Plaintiff, Louisiana, is entitled to civil penalties pursuant and injunctive relief
10
     pursuant to La. Rev. Stat. § 51:1407.
11

12                                           Count XXV
                      Louisiana: Data Breach Violation of La. Rev. Stat. § 51:3074
13
            148.    Plaintiff, Louisiana, incorporates the factual allegations in paragraphs 1 through
14

15   44 of this Complaint.

16          149.    MIE failed to notify affected individuals or others of the Data Breach as required
17
     by La. Rev. Stat. § 51:3074.
18
            150.    As alleged in paragraphs 28 and 29, Defendants began notifying affected
19
     individuals on July 17, 2015 and did not conclude until December 2015. The effective notice
20

21   date range after the breach was discovered was between 52 days and six months.

22          151.    By waiting between 52 days and six months to notify affected individuals,
23
     Defendants violated La. Rev. Stat. § 51:3074.
24
            152.    Plaintiff, Louisiana, is entitled to damages and civil penalties pursuant to La. Rev.
25
     Stat. 51:3075 and 16 La. Admin. Code Pt III, 701.
26

27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 41 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 42 of 66


1                                            Count XXVI
                               Minnesota: Violation of HIPAA Safeguards
2

3           153.   Plaintiff, Minnesota, incorporates the factual allegations in paragraphs 1 through

4    44 of this Complaint.
5
            154.   Defendants’ conduct constitutes violations of Administrative Safeguards,
6
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
7
                   a.        MIE failed to review and modify security measures needed to continue the
8

9           provision of reasonable and appropriate protection of ePHI in accordance with the

10          implementation specifications of the Security Rule, in violation of 45 C.F.R. §
11
            164.306(e).
12
                   b.        MIE failed to conduct an accurate and thorough assessment of the
13
            potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
14

15          that it maintained in accordance with the implementation specifications of the Security

16          Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
17
                   c.        MIE failed to implement security measures sufficient to reduce risks and
18
            vulnerabilities to a reasonable and appropriate level in accordance with the
19
            implementation specifications of the Security Rule, in violation of 45 C.F.R. §
20

21          164.308(a)(1)(ii)(B).

22                 d.        MIE failed to implement procedures to regularly review records of
23
            information system activity, such as audit logs, access reports, and Security Incident
24
            tracking reports in accordance with the implementation specifications of the Security
25
            Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
26

27                 e.        MIE failed to implement policies and procedures that, based upon its

28          access authorization policies, establish, document, review, and modify a user’s right of

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 42 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 43 of 66


1           access to a workstation, transaction, program, or process that includes ePHI in
2
            accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
3
                      f.     MIE failed to implement policies and procedures to address Security
4
            Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
5

6           harmful effects of security incidents known to MIE, or to document such Incidents and

7           their outcomes in accordance with the implementation specifications of the Security Rule,
8
            45 C.F.R. § 164.308(a)(6)(ii).
9
                      g.     MIE failed to assign a unique name and/or number for identifying and
10
            tracking user identity in accordance with the implementation specifications of the
11

12          Security Rule. 45 C.F.R. § 164.312(a)(2)(i).

13                    h.     MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
14
            accordance with the implementation specifications of the Security Rule. 45 C.F.R. §
15
            164.312(a)(2)(iv).
16
                      i.     MIE failed to implement hardware, software, and/or procedural
17

18          mechanisms that record and examine activity in information systems that contain or use

19          ePHI, in violation of 45 C.F.R. § 164.312(b).
20
                      j.     MIE failed to implement procedures to verify that a person or entity
21
            seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
22
                      k.     MIE failed to adhere to the Minimum Necessary Standard when using or
23

24          disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).

25          155.      Plaintiff, Minnesota, is entitled to certain statutory damages pursuant to 42 U.S.C.
26
     1320d-5(d)(2).
27

28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 43 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 44 of 66


1                                         Count XXVII
                   Minnesota: Deceptive Acts in Violation of Minn. Stat. § 325F.69
2

3           156.    Plaintiff, Minnesota, incorporates the factual allegations in paragraphs 1 through

4    44 of this Complaint.
5
            157.    Minnesota Statutes section 325F.69, subdivision 1 reads:
6
                    The act, use, or employment by any person of any fraud, false
7                   pretense, false promise, misrepresentation, misleading statement or
                    deceptive practice, with the intent that others rely thereon in
8
                    connection with the sale of any merchandise, whether or not any
9                   person has in fact been misled, deceived, or damaged thereby, is
                    enjoinable as provided in section 325F.70
10
     Minn. Stat. § 325F.69, subd. 1 (2017).
11

12          158.    The term “merchandise” within the meaning of Minnesota Statutes section

13   325F.69 includes services. See Minn. Stat. § 325F.68, subd. 2 (2017).
14
            159.    Defendants have repeatedly violated Minnesota Statutes section 325F.69,
15
     subdivision 1, by engaging in the deceptive and fraudulent practices described in this Complaint.
16
     For example, Defendants falsely represented to Minnesota persons that Defendants would protect
17

18   and safeguard their protected health information and sensitive personal information—including,

19   but not limited to, by using encryption tools and maintaining appropriate Administrative and
20
     Technical Safeguards to protect Minnesota persons’ ePHI, as well as other appropriate measures
21
     to protect Minnesota persons’ sensitive personal information—when such was not the case,
22
     resulting in the exposure of Minnesota persons’ protected health information and sensitive
23

24   personal information as described in this Complaint.

25          160.    As a result of the practices described in this Complaint, hackers accessed and
26
     exfiltrated the protected health information of more than 8,000 Minnesotans (including more
27
     than 5,000 Minnesotans who also had their Social Security numbers exposed as well). The
28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 44 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 45 of 66


1    protected health information and sensitive personal information that was hacked includes an
2
     individual’s name, telephone number, mailing address, username, hashed password, security
3
     question and answer, spousal information (including name and date of birth), email address, date
4
     of birth, Social Security number, lab results, health insurance policy information, diagnosis,
5

6    disability code, doctor’s name, medical conditions, and child’s name and birth statistics. These

7    Minnesota persons had their protected health information and personal information exposed in
8
     connection with their seeking treatment from healthcare providers, physician practices, hospitals,
9
     and/or other organizations which are or were located and/or operated within Minnesota.
10
            161.    Special circumstances exist that triggered a duty on the part of Defendants to
11

12   disclose material facts related to vulnerabilities within Defendants’ computer systems to

13   Minnesota persons. First, Defendants had special knowledge of the vulnerabilities in Defendants’
14
     computers systems, and that hackers had exposed these vulnerabilities, leading to the release of
15
     Minnesotans protected health information and personal information. Minnesotans did not have
16
     knowledge of these vulnerabilities or the release of this information at the time of their treatment.
17

18   Minnesotans lack of knowledge was also caused, in part, by Defendants failure to timely notify

19   Minnesotans of the security breach of Defendants’ computer systems. Second, Defendants did
20
     not say enough to prevent the representations it made to Minnesotans from being deceptive and
21
     misleading.
22
            162.    Defendants knew or had reason to know that Minnesotans would place their trust
23

24   in Defendants and rely on Defendants to inform them of material facts relating to the

25   vulnerabilities in Defendants’ computers systems, and that hackers had exposed these
26
     vulnerabilities. Defendants abused that trust by making misrepresentations, or concealing
27
     material facts, about these vulnerabilities.
28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 45 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 46 of 66


1           163.    Given the representations it made, its special knowledge, and the circumstances
2
     described in this Complaint, Defendants had a duty to disclose material facts to Minnesota
3
     persons in connection with the data breach described in this Complaint. By not doing so,
4
     Defendants failed to disclose material information in violation of Minnesota Statutes section
5

6    325F.69, subdivision 1.

7           164.    Due to the deceptive and fraudulent conduct described in this Complaint,
8
     Minnesota persons made payments to Defendants for goods and services that they otherwise
9
     would not have purchased or in amounts that they should not have been required to pay.
10
            165.    Defendants’ conduct, practices, actions, and material omissions described in this
11

12   Complaint constitute multiple, separate violations of Minnesota Statutes section 325F.69.

13          166.    Plaintiff, Minnesota, is entitled to civil penalties pursuant to Minn. Stat. § 8.31;
14
     attorney fees and costs pursuant to Minn. Stat. § 8.31; injunctive relief pursuant to Minn. Stat.
15
     § 8.31 and § 325F.70; restitution under the parens patriae doctrine, the general equitable powers
16
     of this Court, and§ 8.31; and any such further relief as provided by law or equity, or as the Court
17

18   deems appropriate and just.

19                                         Count XXVIII
                    Minnesota: Deceptive Acts in Violation of Minn. Stat. § 325D.44
20

21          167.    Plaintiff, Minnesota, incorporates the factual allegations in paragraphs 1 through

22   44 of this Complaint.
23
            168.    Minnesota Statutes section 325D.44, subdivision 1 provides in part that:
24
                    A person engages in a deceptive trade practice when, in the course
25                  of business, vocation, or occupation, the person:
                    ***
26
                    (5) represents that goods or services have sponsorship, approval,
27                  characteristics, ingredients, uses, benefits, or quantities that they do
                    not have or that a person has a sponsorship, approval, status,
28                  affiliation or connection that the person does not have;

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 46 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 47 of 66


1                   ***
                    (7) represents that goods or services are of a particular standard,
2
                    quality, or grade, or that goods are of a particular style or model, if
3                   they are of another;
                    *** or
4                   (13) engages in any other conduct which similarly creates a
                    likelihood of confusion or of misunderstanding.
5

6    Minn. Stat. § 325D.44, subd. 1 (2017).

7           169.    Defendants have repeatedly violated Minnesota Statutes section 325D.44,
8
     subdivision 1, by engaging in the deceptive and fraudulent conduct described in this Complaint,
9
     including by making false, deceptive, fraudulent, and/or misleading representations and material
10
     omissions to Minnesota persons regarding their products and services. These misrepresentations
11

12   and material omissions include but are not limited to: (1) by making misrepresentations about

13   protecting Minnesota persons ePHI and sensitive personal information, Defendants represented
14
     that their products and/or services had characteristics that they did not have in violation of Minn.
15
     Stat. § 325D.44, subd. 1(5), and were of a particular standard, quality, or grade, when they were
16
     of another in violation of Minn. Stat. § 325D.44, subd. 1(7); and (2) by falsely representing to
17

18   Minnesota persons that Defendants would protect and safeguard their protected health

19   information and sensitive personal information—including, but not limited to, by using
20
     encryption tools and maintaining appropriate Administrative and Technical Safeguards to protect
21
     Minnesota persons’ ePHI, as well as other appropriate measures to protect Minnesota persons’
22
     sensitive personal information—when such was not the case, resulting in the exposure of
23

24   Minnesota persons’ protected health information and sensitive personal information as described

25   in this Complaint, Defendant engaged in conduct that creates a likelihood of confusing or of
26
     misunderstanding in violation of Minn. Stat. § 325D.44, subd. 1(13).
27

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 47 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 48 of 66


1           170.    As a result of the practices described in this Complaint, hackers accessed and
2
     exfiltrated the protected health information of more than 8,000 Minnesotans (including more
3
     than 5,000 Minnesotans who also had their Social Security numbers exposed as well). The
4
     protected health information and sensitive personal information that was hacked includes an
5

6    individual’s name, telephone number, mailing address, username, hashed password, security

7    question and answer, spousal information (including name and date of birth), email address, date
8
     of birth, Social Security number, lab results, health insurance policy information, diagnosis,
9
     disability code, doctor’s name, medical conditions, and child’s name and birth statistics. These
10
     Minnesota persons had their protected health information and personal information exposed as a
11

12   result of their seeking treatment from healthcare providers, physician practices, hospitals, and/or

13   other organizations which are or were located and/or operated within Minnesota.
14
            171.    Special circumstances exist that triggered a duty on the part of Defendants to
15
     disclose material facts related to vulnerabilities within Defendants’ computer systems to
16
     Minnesota persons. First, Defendants had special knowledge of the vulnerabilities in Defendants’
17

18   computers systems, and that hackers had exposed these vulnerabilities, leading to the release of

19   Minnesotans protected health information and personal information. Minnesota did not have
20
     knowledge of these vulnerabilities or the release of this information at the time of their treatment.
21
     Minnesotans lack of knowledge was also caused, in part, by Defendants failure to timely notify
22
     Minnesotans of the security breach of Defendants’ computer systems. Second, Defendants did
23

24   not say enough to prevent the representations it made to Minnesotans from being deceptive and

25   misleading.
26
            172.    Defendants knew or had reason to know that Minnesotans would place their trust
27
     in Defendants and rely on Defendants to inform them of material facts relating to the
28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 48 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 49 of 66


1    vulnerabilities in Defendants’ computers systems, and that hackers had exposed these
2
     vulnerabilities. Defendants abused that trust by making misrepresentations, or concealing
3
     material facts, about these vulnerabilities.
4
            173.    Given the representations it made, its special knowledge, and the circumstances
5

6    described in this Complaint, Defendants had a duty to disclose material facts to Minnesota

7    persons in connection with the data breach described in this Complaint. By not doing so,
8
     Defendants failed to disclose material information in violation of Minnesota Statutes section
9
     325F.69, subdivision 1.
10
            174.    Due to the deceptive and fraudulent conduct described in this Complaint,
11

12   Minnesota persons made payments to Defendants for goods and services that they otherwise

13   would not have purchased or in amounts that they should not have been required to pay.
14
            175.    Defendants’ conduct, practices, and actions described in this Complaint constitute
15
     multiple, separate violations of Minnesota Statutes section 325D.44.
16
            176.    Plaintiff, Minnesota, is entitled to civil penalties pursuant to Minn. Stat. § 8.31;
17

18   attorney fees and costs pursuant to Minn. Stat. § 8.31; injunctive relief pursuant to Minn. Stat.

19   § 8.31 and § 325D.45; restitution under the parens patriae doctrine, the general equitable powers
20
     of this Court, and§ 8.31; and any such further relief as provided by law or equity, or as the Court
21
     deems appropriate and just.
22
                                            Count XXIX
23
                       Minnesota: Data Breach Violation of Minn. Stat. § 325E.61
24
            177.    Plaintiff, Minnesota, incorporates the factual allegations in paragraphs 1 through
25
     44 of this Complaint.
26

27          178.    MIE failed to notify affected individuals or others of the Data Breach as required

28   by Minn. Stat. § 325E.61.

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 49 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 50 of 66


1           179.    As alleged in paragraphs 28 and 29, Defendants began notifying affected
2
     individuals on July 17, 2015 and did not conclude until December 2015. The effective notice
3
     date range after the breach was discovered was between 52 days and six months.
4
            180.    By waiting between 52 days and six months to notify affected individuals,
5

6    Defendants violated Minn. Stat. § 325E.61.

7           181.    Minnesota Statutes 325E.61, subdivision 1(a) provides in part that:
8
                    Any person or business that conducts business in this state, and that
9                   owns or licenses data that includes personal information, shall
                    disclose any breach of the security of the system following
10                  discovery or notification of the breach in the security of the data to
                    any resident of this state whose unencrypted personal information
11
                    was, or is reasonably believed to have been, acquired by an
12                  unauthorized person. The disclosure must be made in the most
                    expedient time possible and without unreasonable delay.
13   Minn. Stat. § 325E.61, subd. 1(a) (2017).
14
            182.    At all relevant times, Defendants conducted business in Minnesota and owned or
15
     licensed data that included personal information.
16
            183.    Defendants have violated Minnesota Statutes section 325E.61, subdivision 1(a) by
17

18   failing to, without unreasonable delay, expediently notify Minnesota victims of the data breach

19   described in this Complaint. Despite knowing that it exposed the personal information, including
20
     persons’ names and Social Security numbers, of Minnesota persons, Defendants unreasonably
21
     delayed providing notice of this breach to Minnesota residents.
22
            184.    Defendants’ conduct, practices, and actions described in this Complaint constitute
23

24   multiple, separate violations of Minnesota Statutes section 325E.61.

25          185.    Plaintiff, Minnesota, is entitled to civil penalties pursuant to Minn. Stat. § 8.31
26
     and § 325E.61, subd. 6; attorney fees and costs pursuant to Minn. Stat. § 8.31 and § 325E.61;
27
     subd. 6; injunctive relief pursuant to Minn. Stat. § 8.31 and § 325E.61, subd. 6; restitution under
28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 50 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 51 of 66


1    the parens patriae doctrine, the general equitable powers of this Court, and Minn. Stat. § 8.31;
2
     and any such further relief as provided by law or equity, or as the Court deems appropriate and
3
     just.
4
                                              Count XXX
5
                                Nebraska: Violation of HIPAA Safeguards
6
             186.   Plaintiff, Nebraska, incorporates the factual allegations in paragraphs 1 through
7
     44 of this Complaint.
8

9            187.   Defendants’ conduct constitutes violations of Administrative Safeguards,

10   Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
11
                    a.       MIE failed to review and modify security measures needed to continue the
12
             provision of reasonable and appropriate protection of ePHI in accordance with the
13
             implementation specifications of the Security Rule, in violation of 45 C.F.R. §
14

15           164.306(e).

16                  b.       MIE failed to conduct an accurate and thorough assessment of the
17
             potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
18
             that it maintained in accordance with the implementation specifications of the Security
19
             Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
20

21                  c.       MIE failed to implement security measures sufficient to reduce risks and

22           vulnerabilities to a reasonable and appropriate level in accordance with the
23
             implementation specifications of the Security Rule, in violation of 45 C.F.R. §
24
             164.308(a)(1)(ii)(B).
25
                    d.       MIE failed to implement procedures to regularly review records of
26

27           information system activity, such as audit logs, access reports, and Security Incident

28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 51 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 52 of 66


1          tracking reports in accordance with the implementation specifications of the Security
2
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
3
                  e.      MIE failed to implement policies and procedures that, based upon its
4
           access authorization policies, establish, document, review, and modify a user’s right of
5

6          access to a workstation, transaction, program, or process that includes ePHI in

7          accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
8
                  f.      MIE failed to implement policies and procedures to address Security
9
           Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
10
           harmful effects of security incidents known to MIE, or to document such Incidents and
11

12         their outcomes in accordance with the implementation specifications of the Security Rule,

13         45 C.F.R. § 164.308(a)(6)(ii).
14
                  g.      MIE failed to assign a unique name and/or number for identifying and
15
           tracking user identity in accordance with the implementation specifications of the
16
           Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
17

18                h.      MIE failed to implement a mechanism to encrypt and decrypt ePHI, in

19         accordance with the implementation specifications of the Security Rule. 45 C.F.R. §
20
           164.312(a)(2)(iv).
21
                  i.      MIE failed to implement hardware, software, and/or procedural
22
           mechanisms that record and examine activity in information systems that contain or use
23

24         ePHI, in violation of 45 C.F.R. § 164.312(b).

25                j.      MIE failed to implement procedures to verify that a person or entity
26
           seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
27

28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 52 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 53 of 66


1                     k.     MIE failed to adhere to the Minimum Necessary Standard when using or
2
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
3
            188.      Plaintiff, Nebraska, is entitled to certain statutory damages pursuant to 42 U.S.C.
4
     1320d-5(d)(2).
5

6                                            Count XXXI
                   Nebraska: Deceptive Acts in Violation of Neb. Rev. Stat. § 59-1602
7
            189.      Plaintiff, Nebraska, incorporates the factual allegations in paragraphs 1 through
8

9    44 of this Complaint.

10          190.      The Defendants’ conduct constitutes a violation of Neb. Rev. Stat. § 59-1602.
11
            191.      The information security failings outlined in paragraphs 30 through 40 constitute
12
     unfair or deceptive acts in violation of Neb. Rev. Stat. § 59-1602.
13
            192.      MIE committed an unfair or deceptive act by representing that it maintained
14

15   appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other

16   appropriate measures to protect consumers’ sensitive information, when such was not the case, in
17
     violation of Neb. Rev. Stat. § 59-1602.
18
            193.      Plaintiff, Nebraska, is entitled to civil penalties pursuant to Neb. Rev. Stat. § 59-
19
     1614, attorney fees and costs pursuant to Neb. Rev. Stat. § 59-1602(1), and injunctive relief
20

21   pursuant to Neb. Rev. Stat. § 59-1608.

22                                          Count XXXII
                       Nebraska: Data Breach Violation of Neb. Rev. Stat. § 87-803
23

24          194.      Plaintiff, Nebraska, incorporates the factual allegations in paragraphs 1 through

25   44 of this Complaint.
26
            195.      MIE failed to notify affected individuals or others of the Data Breach as required
27
     by Neb. Rev. Stat. § 87-803.
28

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 53 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 54 of 66


1           196.   As alleged in paragraphs 28 and 29, Defendants began notifying affected
2
     individuals on July 17, 2015 and did not conclude until December 2015. The effective notice
3
     date range after the breach was discovered was between 52 days and six months.
4
            197.   By waiting between 52 days and six months to notify affected individuals,
5

6    Defendants violated Neb. Rev. Stat. § 87-803.

7           198.   Plaintiff, Nebraska, is entitled to direct economic damages for each affected
8
     Nebraska resident pursuant to Neb. Rev. Stat. § 87-806.
9
                                            Count XXXIII
10                          North Carolina: Violation of HIPAA Safeguards
11
            199.   Plaintiff, North Carolina, incorporates the factual allegations in paragraphs 1
12
     through 44 of this Complaint.
13
            200.   Defendants’ conduct constitutes violations of Administrative Safeguards,
14

15   Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:

16                 a.      MIE failed to review and modify security measures needed to continue the
17
            provision of reasonable and appropriate protection of ePHI in accordance with the
18
            implementation specifications of the Security Rule, in violation of 45 C.F.R. §
19
            164.306(e).
20

21                 b.      MIE failed to conduct an accurate and thorough assessment of the

22          potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
23
            that it maintained in accordance with the implementation specifications of the Security
24
            Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
25
                   c.      MIE failed to implement security measures sufficient to reduce risks and
26

27          vulnerabilities to a reasonable and appropriate level in accordance with the

28

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 54 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 55 of 66


1          implementation specifications of the Security Rule, in violation of 45 C.F.R. §
2
           164.308(a)(1)(ii)(B).
3
                  d.      MIE failed to implement procedures to regularly review records of
4
           information system activity, such as audit logs, access reports, and Security Incident
5

6          tracking reports in accordance with the implementation specifications of the Security

7          Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
8
                  e.      MIE failed to implement policies and procedures that, based upon its
9
           access authorization policies, establish, document, review, and modify a user’s right of
10
           access to a workstation, transaction, program, or process that includes ePHI in
11

12         accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).

13                f.      MIE failed to implement policies and procedures to address Security
14
           Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
15
           harmful effects of security incidents known to MIE, or to document such Incidents and
16
           their outcomes in accordance with the implementation specifications of the Security Rule,
17

18         45 C.F.R. § 164.308(a)(6)(ii).

19                g.      MIE failed to assign a unique name and/or number for identifying and
20
           tracking user identity in accordance with the implementation specifications of the
21
           Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
22
                  h.      MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
23

24         accordance with the implementation specifications of the Security Rule. 45 C.F.R. §

25         164.312(a)(2)(iv).
26

27

28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 55 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 56 of 66


1                   i.       MIE failed to implement hardware, software, and/or procedural
2
            mechanisms that record and examine activity in information systems that contain or use
3
            ePHI, in violation of 45 C.F.R. § 164.312(b).
4
                    j.       MIE failed to implement procedures to verify that a person or entity
5

6           seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).

7                   k.       MIE failed to adhere to the Minimum Necessary Standard when using or
8
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
9
            201.    Plaintiff, North Carolina, is entitled to certain statutory damages pursuant to 42
10
     U.S.C. 1320d-5(d)(2).
11

12
                                           Count XXXIV
                North Carolina: Deceptive Acts in Violation of N.C. Gen. Stat. § 75-1.1
13
            202.    Plaintiff, North Carolina, incorporates the factual allegations in paragraphs 1
14

15
     through 44 of this Complaint.

16          203.    The Defendants’ conduct constitutes a violation of N.C. Gen. Stat. § 75-1.1.

17          204.    The information security failings outlined in paragraphs 30 through 40 constitute
18
     unfair or deceptive acts in violation of N.C. Gen. Stat. § 75-1.1.
19
            205.    MIE committed an unfair or deceptive act by representing that it maintained
20

21
     appropriate Administrative and Technical Safeguards to protect patients’ ePHI, and other

22   appropriate measures to protect consumers’ sensitive information, when such was not the case, in

23   violation of N.C. Gen. Stat. § 75-1.1.
24
            206.    Plaintiff, North Carolina, is entitled to attorney fees and costs, penalties, and
25
     injunctive relief pursuant to N.C. Gen. Stat. § 75-1.1, et seq.
26

27

28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 56 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 57 of 66


1                                          Count XXXV
                   North Carolina: Data Breach Violation of N.C. Gen. Stat. § 75-65
2

3           207.    Plaintiff, North Carolina, incorporates the factual allegations in paragraphs 1

4    through 44 of this Complaint.
5
            208.    MIE failed to notify affected individuals or others of the Data Breach as required
6
     by N.C. Gen. Stat. § 75-65.
7
            209.    As alleged in paragraphs 28 and 29, Defendants began notifying affected
8

9    individuals on July 17, 2015 and did not conclude until December 2015. The effective notice

10   date range after the breach was discovered was between 52 days and six months.
11
            210.    By waiting between 52 days and six months to notify affected individuals,
12
     Defendants violated N.C. Gen. Stat. § 75-65.
13
            211.    Plaintiff, North Carolina, is entitled to attorney fees and costs, penalties, and
14

15   injunctive relief pursuant to N.C. Gen. Stat. § 75-1.1, et seq.

16                                           Count XXXVI
                                Wisconsin: Violation of HIPAA Safeguards
17

18          212.    Plaintiff, Wisconsin, incorporates the factual allegations in paragraphs 1 through

19   44 of this Complaint.
20
            213.    Defendants’ conduct constitutes violations of Administrative Safeguards,
21
     Technical Safeguards, and implementation specifications as required by HIPAA. Specifically:
22
                    a.       MIE failed to review and modify security measures needed to continue the
23

24          provision of reasonable and appropriate protection of ePHI in accordance with the

25          implementation specifications of the Security Rule, in violation of 45 C.F.R. §
26
            164.306(e).
27

28

                                   12 States v. Medical Informatics Engineering, Inc. et al.
                                                  Complaint page 57 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 58 of 66


1                 b.      MIE failed to conduct an accurate and thorough assessment of the
2
           potential risks and vulnerabilities to the confidentiality, integrity, and availability of ePHI
3
           that it maintained in accordance with the implementation specifications of the Security
4
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(A).
5

6                 c.      MIE failed to implement security measures sufficient to reduce risks and

7          vulnerabilities to a reasonable and appropriate level in accordance with the
8
           implementation specifications of the Security Rule, in violation of 45 C.F.R. §
9
           164.308(a)(1)(ii)(B).
10
                  d.      MIE failed to implement procedures to regularly review records of
11

12         information system activity, such as audit logs, access reports, and Security Incident

13         tracking reports in accordance with the implementation specifications of the Security
14
           Rule, in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D).
15
                  e.      MIE failed to implement policies and procedures that, based upon its
16
           access authorization policies, establish, document, review, and modify a user’s right of
17

18         access to a workstation, transaction, program, or process that includes ePHI in

19         accordance with 45 C.F.R. § 164.308(a)(4)(ii)(C).
20
                  f.      MIE failed to implement policies and procedures to address Security
21
           Incidents, including suspected Security Incidents, to mitigate, to the extent practicable,
22
           harmful effects of security incidents known to MIE, or to document such Incidents and
23

24         their outcomes in accordance with the implementation specifications of the Security Rule,

25         45 C.F.R. § 164.308(a)(6)(ii).
26

27

28

                                12 States v. Medical Informatics Engineering, Inc. et al.
                                               Complaint page 58 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 59 of 66


1                     g.     MIE failed to assign a unique name and/or number for identifying and
2
            tracking user identity in accordance with the implementation specifications of the
3
            Security Rule. 45 C.F.R. § 164.312(a)(2)(i).
4
                      h.     MIE failed to implement a mechanism to encrypt and decrypt ePHI, in
5

6           accordance with the implementation specifications of the Security Rule. 45 C.F.R. §

7           164.312(a)(2)(iv).
8
                      i.     MIE failed to implement hardware, software, and/or procedural
9
            mechanisms that record and examine activity in information systems that contain or use
10
            ePHI, in violation of 45 C.F.R. § 164.312(b).
11

12                    j.     MIE failed to implement procedures to verify that a person or entity

13          seeking access to ePHI is the one claimed, in violation of 45 C.F.R. § 164.312(c)(2)(d).
14
                      k.     MIE failed to adhere to the Minimum Necessary Standard when using or
15
            disclosing ePHI, in violation of 45 C.F.R. § 164.502(b)(1).
16
            214.      Plaintiff, Wisconsin, is entitled to certain statutory damages pursuant to 42 U.S.C.
17

18   1320d-5(d)(2).

19                                       Count XXXVII
              Wisconsin: Fraudulent Representations in Violation of Wis. Stat. § 100.20
20

21
            215.      Plaintiff, Wisconsin, incorporates the factual allegations in paragraphs 1 through

22   44 of this Complaint.

23          216.      The Defendants’ conduct constitutes a violation of Wis. Stat. § 100.20.
24
            217.      MIE represented that it maintained appropriate Administrative and Technical
25
     Safeguards to protect patients’ ePHI, and other appropriate measures to protect consumers’
26

27
     sensitive information, when such was not the case, in violation of Wis. Stat. § 100.18.

28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 59 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 60 of 66


1            218.    Plaintiff, Wisconsin, is entitled to civil penalties, attorney’s fees and costs, and
2
     injunctive relief pursuant to Wis. Stat. §§ 100.26 and 93.20.
3
                                          Count XXXVIII
4           Wisconsin: Negligent Disclosure of Patient Health Care Records in Violation of
                                       Wis. Stat. § 146.84(2)(b)
5

6            219.    Plaintiff, Wisconsin, incorporates the factual allegations in paragraphs 1 through

7    44 of this Complaint.
8
             220.    The Defendants negligently disclosed confidential information in violation of
9

10   Wis. Stat. § 146.82.

11           221.    Plaintiff, Wisconsin, is entitled to civil penalties pursuant to Wis. Stat. §
12
     146.84(2)(b).
13

14                           THIS COURT’S POWER TO GRANT RELIEF

15
             222.    Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction to allow
16
     the Plaintiff States to enforce their state laws against Defendants in this Court and to grant such
17
     relief as provided under the following state laws including injunctive relief, civil penalties,
18

19   attorneys’ fees, expenses, costs, and such other relief to which the Plaintiff States may be

20   entitled:
21

22
       State              Deceptive Acts                  Data Breach                         PIPA
23     Arizona:           Ariz. Rev. Stat. §§ 44-
                          1528, 44-1534, and 44-
24                        1531
25
       Arkansas:          Ark. Code Ann. § 4-88-          Ark. Code Ann. § 4-                 Ark. Code Ann. §
                          113                             110-108                             4-110-108
26     Florida:           Sections 501.207,               Section 501.171(9),                 Section
                          501.2075, and 501.2105,         Florida Statutes                    501.171(9), Florida
27                        Florida Statutes                                                    Statutes
28

                                  12 States v. Medical Informatics Engineering, Inc. et al.
                                                 Complaint page 60 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 61 of 66


1      Indiana:         Ind. Code §§ 24-5-0.5-                                               Ind. Code § 24-4.9-
                        4(C), and 24-5-0.5-4(G)                                              3-3.5(f)
2
       Iowa:            Iowa Code § 714.16               Iowa Code § 715c.2
3      Kansas:          Kan. Stat. §§ 50-632, and        Kan. Stat. § 50-7a02                Kan. Stat. § 50-
                        50-636                                                               6139b
4      Kentucky:        Ky. Rev. Stat. §§
5
                        367.110-.300, and
                        367.990
6
       Louisiana:       La. Rev. Stat. § 51:1401         La. Rev. Stat. 51:3071
7                       et seq.                          et seq.
8      Minnesota:       Minn. Stat. § 8.31               Minn. Stat. § 8.31

9      Nebraska:        Neb. Rev. Stat. §§ 59-           Neb. Rev. Stat. § 87-
                        1602; 59-1608, and 59-           806
10
                        1614
11

12     North Carolina N.C. Gen. Stat. § 75-1.1,          N.C. Gen. Stat. § 75-65             N.C. Gen. Stat. §
                      et seq.                                                                75-60, et seq.
13

14

15     Wisconsin:       Wis. Stat. §§ 93.20,                                                 Wis. Stat. §
                        100.18, and 100.26                                                   146.84(2)(b)
16

17                                        PRAYER FOR RELIEF

18
            WHEREFORE, the Plaintiff States respectfully request that the Court:
19
            A.      Award Plaintiffs such injunctive relief as outlined in Exhibit A, to be filed
20
                    concurrently herewith;
21
            B.      Award Plaintiffs a financial judgment for restitution and civil penalties as
22                  permitted by statute, and;
23          C.      Award Plaintiffs such other relief the Court deems just and proper.
24

25
                                             Respectfully Submitted,

26
     Date: ______________________

27          Curtis T. Hill Jr.
            Attorney General of Indiana
28          Atty. No. 13999-20

                                 12 States v. Medical Informatics Engineering, Inc. et al.
                                                Complaint page 61 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 62 of 66


1
           By: /s/ Taylor C. Byrley
2
             Taylor C. Byrley, Deputy Attorney General
3            Atty. No. 35177-49

4          By: /s/ Michael A. Eades
             Michael A. Eades, Deputy Attorney General
5
             Atty. No. 31015-49
6
           By: /s/ Douglas S. Swetnam
7            Douglas S. Swetnam, Section Chief
             Atty. No. 15860-49
8

9          Data Privacy and Identity Theft Unit
           Office of the Attorney General
10         302 West Washington St., 5th Floor
           Indianapolis, IN 46204
11
           Tel: (317) 233-3300
12         Taylor.Byrley@atg.in.gov
           Michael.Eades@atg.in.gov
13         Douglas.Swetnam@atg.in.gov
14
           Attorney General Mark Brnovich
15
           By: /s/ John C. Gray
16         John C. Gray (Pro Hac Vice)
           Assistant Attorney General
17
           Office of Attorney General Mark Brnovich
18         2005 N. Central Ave.
           Phoenix, AZ 85004
19         Email: John.Gray@azag.gov
           Telephone: (602) 542-7753
20
           Attorney for Plaintiff State of Arizona
21

22

23

24

25

26

27

28

                              12 States v. Medical Informatics Engineering, Inc. et al.
                                             Complaint page 62 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 63 of 66


1          Attorney General Leslie Rutledge
2
           By: /s/ Peggy Johnson
3          Peggy Johnson (Pro Hac Vice)
           Assistant Attorney General
4          Office of Attorney General Leslie Rutledge
           323 Center St., Suite 200
5
           Little Rock, AR 72201
6          Email: peggy.johnson@arkansasag.gov
           Telephone: (501) 682-8062
7          Attorney for Plaintiff State of Arkansas
8
           Attorney General Pam Bondi
9
           By: /s/ Diane Oates
10         Diane Oates (Pro Hac Vice)
           Assistant Attorney General
11
           Office of Attorney General Pam Bondi
12         110 Southeast 6th Street
           Fort Lauderdale, FL 33301
13         Email: Diane.Oates@myfloridalegal.com
           Telephone: (954) 712-4603
14
           Attorney for Plaintiff State of Florida
15
           Attorney General Tom Miller
16
           By: /s/ William Pearson
17
           William Pearson (Pro Hac Vice)
18         Assistant Attorney General
           Office of Attorney General Tom Miller
19         1305 E. Walnut, 2nd Floor
           Des Moines, IA 50319
20
           Email: William.Pearson@ag.iowa.gov
21         Telephone: (515) 281-3731
           Attorney for Plaintiff State of Iowa
22

23

24

25

26

27

28

                              12 States v. Medical Informatics Engineering, Inc. et al.
                                             Complaint page 63 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 64 of 66


1          Attorney General Derek Schmidt
2
           By: /s/ Sarah Dietz
3          Sarah Dietz (Pro Hac Vice)
           Assistant Attorney General
4          Office of Attorney General Derek Schmidt
           120 S.W. 10th Ave., 2nd Floor
5
           Topeka, KS 66612
6          Email: sarah.dietz@ag.ks.gov
           Telephone: (785) 368-6204
7          Attorney for Plaintiff State of Kansas
8
           Attorney General Andy Beshear
9
           By: /s/ Kevin R. Winstead
10         Kevin R. Winstead (Pro Hac Vice)
           Assistant Attorney General
11
           Office of Attorney General Andy Beshear
12         1024 Capital Center Drive
           Frankfort, KY 40601
13         Email: Kevin.Winstead@ky.gov
           Telephone: (502) 696-5389
14
           Attorney for Plaintiff Commonwealth of Kentucky
15
           Attorney General Jeff Landry
16
           By: /s/ Alberto A. De Puy
17
           Alberto A. De Puy
18         Assistant Attorney General
           Office of Attorney General Jeff Landry
19         1885 N. Third St.
           Baton Rouge, LA 70802
20
           Email: DePuyA@ag.louisiana.gov
21         Telephone: (225) 326-647

22         By: /s/ L. Christopher Styron
           L. Christopher Styron (Pro Hac Vice)
23
           Assistant Attorney General
24         Office of Attorney General Jeff Landry
           1885 N. Third St.
25         Baton Rouge, LA 70802
           Email: styronl@ag.louisiana.gov
26
           Telephone: (225) 326-6400
27         Attorneys for Plaintiff State of Louisiana

28

                               12 States v. Medical Informatics Engineering, Inc. et al.
                                              Complaint page 64 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 65 of 66


1          Attorney General Lori Swanson
2
           By: /s/ Jason T. Pleggenkuhle
3          Jason T. Pleggenkuhle (Pro Hac Vice)
           Assistant Attorney General
4          Office of Attorney General Lori Swanson
           Bremer Tower, Suite 1200
5
           445 Minnesota St.
6          St. Paul, MN 55101-2130
           Email: jason.pleggenkuhle@ag.state.mn.us
7          Telephone: (651) 757-1147
           Attorney for Plaintiff State of Minnesota
8

9          Attorney General Doug Peterson

10         By: /s/ Daniel J. Birdsall
           Daniel J. Birdsall (Pro Hac Vice)
11
           Assistant Attorneys General
12         Office of Attorney General Doug Peterson
           2115 State Capitol
13         PO Box 98920
           Lincoln, NE 68509
14
           Email: dan.birdsall@nebraska.gov
15         Telephone: (402) 471-1279
           Attorney for Plaintiff State of Nebraska
16
           Attorney General Josh Stein
17

18         By: /s/ Kimberley A. D’arruda
           Kimberley A. D’Arruda (Pro Hac Vice)
19         Special Deputy Attorney General
           North Carolina Department of Justice
20
           Office of Attorney General Joshua H. Stein
21         P.O. Box 629
           Raleigh, NC 27602-0629
22         Email: kdarruda@ncdoj.gov
           Telephone: (919) 716-6013
23
           Attorney for Plaintiff State of North Carolina
24

25

26

27

28

                               12 States v. Medical Informatics Engineering, Inc. et al.
                                              Complaint page 65 of 66
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 5 filed 12/04/18 page 66 of 66


1          Attorney General Brad Schimel
2
           By: /s/ Lara Sutherlin
3          Lara Sutherlin (Pro Hac Vice)
           Wisconsin Department of Justice
4          Office of Attorney General Brad Schimel
           17 W. Main St., P.O. Box 7857
5
           Madison, WI 53707-7857
6          Email: sutherlinla@doj.state.wi.us
           Telephone: (608) 267-7163
7          Attorney for Plaintiff State of Wisconsin
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                              12 States v. Medical Informatics Engineering, Inc. et al.
                                             Complaint page 66 of 66
